DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-2, 4-12, and 14-20 are pending.
Claims 1-2, 4-5, 7-8, 11-12, and 14-20 have been amended.
This action is Final.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-6, 8, 11-12, 14-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over More et al. (hereinafter as More)1 PGPGUB 2011/0022826, and further in view of Maddigan PGPUB 2013/0103935.
As per claim 1, More teaches a method comprising: 
powering on a device [FIG. 1 device 101], comprising using a power management integrated circuit (PMIC) [FIG. 1 PMIC 102, 0183, and 0197-0200: (PMIC powers up and performs boot process to start computing device 101)] to:
cause the device to power on in a normal operating mode [0202: (when PMIC is powered up, boot settings in the PMIC’s NVM 115 are loaded straight-away and are applied)]; and
power on supply rails of the device [FIG. 1 and 0187: (PMIC controls power to loads 103 by controlling power blocks 109a-d to supply power through power lines 110 (rails)];
[0202 and 0204: (boot settings in PMIC’s NVM are loaded and applied when powering on device 101; however, watchdog timers may be used to monitor the device, and if it detects failure (due to watchdog timer reaching a value), the device is reset to force all settings to the default values); thus if there is no failure and the watchdog timer does not expire, the settings in the PMIC’s NVM will be used for normal booting)]; and 
using the PMIC to cause the device to operate in a safe operating mode when the device does not enter the normal operating mode within the first time interval  [0202 and 0204: (boot settings in PMIC’s NVM are loaded and applied when powering on device 101; however, watchdog timers may be used to monitor the device, and if it detects failure (due to watchdog timer reaching a value), the device is reset to force all settings to the default values); thus watchdog timer expiration causes boot settings to be restored to default and the device to be rebooted into a default/safe mode)]. 

	More does not teach set an operating mode signal to a first pre-determined logic level to cause the device to power on in a normal operating mode; and using the PMIC to set the operating mode signal to a second pre-determined logic level to cause the device to operate in the safe operating mode. More does not explicitly teach the PMIC generating operating mode signals for setting the boot mode.
	Maddigan teaches use of a power management unit (analogous to a PMIC) in a SoC device to select boot settings and boot the device. Maddigan is thus similar to [FIG. 1, 0020, 0026, and 0032: (PMU uses RAM boot sequence by default, and it accomplishes this by sending a control signal (operating mode signal at a first logic level) to MUX 172 to select RAM 135)]; detecting whether the device enters the normal operating mode within a first time interval [0027: (while the default bootstrap controller processor is running, a timeout sequence runs in parallel to determine if bootstrap controller process is completed)]; and using the PMIC to set the operating mode signal to a second pre-determined logic level to cause the device to operate in a safe operating mode when the device does not enter the normal operating mode within the first time interval [FIG. 1, 0020, 0027, and 0031-0032: (if bootstrap controller processor fails or times out, PMU aborts bootstrap operation from RAM 135 and prepares booting from BROM 170; the ROM boot sequence serves as a backup bootstrap sequence (safe mode); PMU selects boot ROM 170 by providing control signal (operating mode signal at a second logic level) to the multiplexer 172)]. Booting from BROM 170 is considered a safe operating mode because it allows for safe operating of boot settings; BROM 170 contains only enough code for system controller to communicate with UART 180 for writing to flash memory 130 from an external source such as PC 190, and then after the communication, loads code into SD memory 140 [0031-0033], where SD memory 140 and flash memory 130 are used in the default boot mode.

	It would have been obvious to one of ordinary skill in the art to use the teachings of Maddigan to provide a control signal for selection of different boot settings in More. Maddigan teaches the details of how alternative/default boot settings could be selected in More when the watchdog timer expires. One of ordinary skill in the art would have been motivated to use a selection signal for selecting different booting settings in More because it allows the system to switch back and forth between different boot settings easily, thereby providing user flexibility and safe operation.

As per claim 2, More and Maddigan teach the method of claim 1, further comprising causing the device to operate in the normal operating mode when the device enters the normal operating mode within the first time interval [More 0202 and 0204: (boot settings in NVM will be applied unless watchdog timer indicates failure) and Maddigan 0027-0028: (boot settings from RAM 135 (primary boot method) if process completes within a timeout period)]. 
As per claim 4
As per claim 5, More and Maddigan teach the method of claim 1, further comprising waiting for a second time interval before using the PMIC to set the operating mode signal to the second pre-determined logic level [Maddigan 0027 and FIG. 2A: (waits for 4 timeout periods before switching to ROM Boot instead of using RAM Boot; first time interval would be the timeout period and second time interval would be 4 times the timeout period)].
As per claim 6, More and Maddigan teach the method of claim 5, further comprising resetting power to the device during the second time interval [0027: (PMU will reset and restart the bootstrap controller)].
As per claim 8, More and Maddigan teach the method of claim 1, further comprising using the PMIC to set the operating mode signal to the first pre-determined logic level to cause the device to operate in the normal operating mode after the device operates in the safe operating mode [0031-0033: (in the ROM boot mode (safe operating mode), data from PC190 is loaded into flash memory 130 and into main storage memory 140; this is done such that subsequent or future booting can be performed using the RAM boot mode (normal operating mode) because the RAM boot mode should be the default boot sequence while the ROM boot mode should be the backup boot sequence)].

Claim 11 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale. More further teaches a power signal controller [FIG. 1 power blocks 109]; a state machine [FIG. 5]; and a control signal controller [FIG. 1 control circuitry 111]
Claim 12 is similar in scope to claim 2 as addressed above and is thus rejected under the same rationale.
Claim 14 is similar in scope to claim 4 as addressed above and is thus rejected under the same rationale.
Claim 15 is similar in scope to claim 5 as addressed above and is thus rejected under the same rationale.
Claim 16 is similar in scope to claim 6 as addressed above and is thus rejected under the same rationale.
Claim 18 is similar in scope to claim 8 as addressed above and is thus rejected under the same rationale.


Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over More et al. (hereinafter as More) PGPGUB 2011/0022826 in view of Maddigan PGPUB 2013/0103935, and further in view of Olsen et al. (hereinafter as Olsen) PGPUB 2015/0339179.
As per claim 9, More and Maddigan teach the method of claim 1.
More and Maddigan do not explicitly teach further comprising determining a duration of the first time interval from a value stored in a register.
Olsen teaches the use of a watchdog timer on a microprocessor to ensure proper operation. Olsen is therefore similar to More and Maddigan since they use watchdog timers on a computing system. Olsen further teaches determining a duration of the first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Olsen’s teachings of loading a watchdog timer with the time value stored in a register in More and Maddigan. One of ordinary skill in the art would have been motivated to load a watchdog timer with values from a register in More and Maddigan because configuration register would be a convenient location to specify configuration parameters such as a time period that is indicative of a problem with the IHS boot process, and referring to such a register to load the watchdog timer makes it easier to configure the watchdog timer.
Claim 19 is similar in scope to claim 9 as addressed above and is thus rejected under the same rationale.


Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over More et al. (hereinafter as More) PGPGUB 2011/0022826 in view of Maddigan PGPUB 2013/0103935, and further in view of Grobelny PGPUB 2015/0331754.
As per claim 10, More and Maddigan teach the method of claim 1.
More and Maddigan does not explicitly state where the device is a solid state memory device (SSD).
	Grobelny teaches using a chipset in the booting of a computer system, and selection of different boot sequences based on whether a watchdog timer expires. Grobelny is therefore similar to More and Maddigan because they also use a chip 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Grobelny’s teachings of implementing More and Maddigan’s method in an information handling system containing a solid state memory device. One of ordinary skill in the art would have been motivated to implement More and Maddigan’s method in an information handling system containing a solid state memory device because use of More and Maddigan’s method in an information handling system allows the information handling system to safely boot even if the normal boot process does not work, and use of a solid state device in the information handling system allows for faster and more reliable memory storage access.
Claim 20 is similar in scope to claim 10 as addressed above and is thus rejected under the same rationale.

Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (such as claims 5-6 and claims 15-16 respectively).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gupta et al. (PGPUB 2020/0106257) teaches the PMU causing an electronic device to restart in a debug mode.
Meriac et al. (PGPUB 2018/0365449) teaches a PMU that contains a watchdog timer, and the use of a safe mode bootloader code.
Park et al. (PGPUB 2014/0068354) teaches transmitting a reboot command to the PMU containing a PMIC to reboot a processor if a time period elapses.
Tran (USPAT 5,818,299) discloses a PMIC issues signals for CPU to enter a low power mode.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134.  The examiner can normally be reached on Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DANNY CHAN/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Previously cited prior art on 3/2/2021.